UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.N. LBR 9004-1(b)
Rebecca A. Solarz, Esq.
KML Law Group, P.C.
216 Haddon Avenue, Suite 406
Westmont, NJ 08108
Main Number: (609) 250-0700
rsolarz@kmllawgroup.com
Attorneys for Toyota Motor Credit Corporation




                                                               Case No: 19-10706 ABA
In Re:                                                         Chapter: 13
Nelson I. Antonio aka Pedro I Antonio
                                                               Judge: Andrew B. Altenburg Jr.
                                      Debtor



                                                  NOTICE OF APPEARANCE



              Please take notice that in accordance with Fed R. Bankr. P. 9010(b) the undersigned enters an
       appearance in this case on behalf of Toyota Motor Credit Corporation. Request is made that the
       documents filed in this case and identified below be served on the undersigned at this address:

       ADDRESS:

       216 Haddon Avenue, Ste. 406
       Westmont, NJ 08108

       DOCUMENTS:

        All notices entered pursuant to Fed. R. Bankr. P. 2002.
        All documents and pleadings of any nature.


       Date:02/11/2019                                         /s/ Rebecca A. Solarz, Esquire
                                                               Rebecca A. Solarz, Esquire
                                                               KML Law Group, P.C.
                                                               216 Haddon Avenue, Ste. 406
                                                               Westmont, NJ 08108
                                                               (609) 250-0700 (NJ)
                                                               (215) 627-1322 (PA)
                                                               FAX: (609) 385-2214
                                                               Attorney for Movant/Applicant




                                                                                                      new 8/1/15
